—Appeal by the de*584fendant from a judgment of the Supreme Court, Kings County (Lebowitz, J.), rendered May 20, 1997, convicting him of murder in the first degree, upon a jury verdict, imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the prosecutor’s comment during summation concerning the defendant’s failure to make certain exculpatory statements to the police was a fair response to defense counsel’s summation (see, People v Peralta, 172 AD2d 155; People v Rivera, 158 AD2d 723; cf., People v Spinelli, 214 AD2d 135, 142).
The defendant’s sentence is neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. S. Miller, J. P., Goldstein, H. Miller and Smith, JJ., concur.